Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Concurrimos con la sentencia del Tribunal por entender que la disposición reglamentaria del Fondo del Seguro del *880Estado que limita la elegibilidad de los beneficiarios de in-capacidad total permanente es ultra vires.
La opinión mayoritaria reconoce expresamente que ni la Ley de Compensaciones por Accidentes del Trabajo ni nuestra decisión en Rodríguez Ortiz v. Comisión Industrial, 90 D.P.R. 764 (1964), en Arzola Maldonado v. Comisión Industrial, 92 D.P.R. 549 (1965) y en Herrera Ramos v. Comisión Industrial, 108 D.P.R. 316 (1979), establecen los requisitos de elegibilidad contenidos en la See. 3.2 del Reglamento sobre Factores Socio-Económicos Núm. 3470, Fondo del Seguro del Estado, de 1ro de junio de 1987.
Este reglamento fue promulgado al amparo de la Ley sobre Reglamentos de 1958 y de los poderes conferidos al Administrador del Fondo para aprobar “reglas razonables y apropiadas ... [que] tendrán fuerza de ley”. 11 L.P.R.A. see. 8. Según los propios términos de la Ley sobre Regla-mentos de 1958, las reglas que tenían que ser presentadas en el Departamento de Estado eran las de aplicación general a toda la ciudadanía, y eran de naturaleza legislativa y no de carácter interno o interpretativo.
Una lectura del Reglamento sobre Factores Socio-Eco-nómicos revela claramente que no se refiere “al orden o administración interna de una agencia”, o se dirige “a una persona específica o a un grupo de personas”. Por ende, es un reglamento de carácter legislativo, y precisamente por eso fue promulgado al amparo de la Ley sobre Reglamen-tos de 1958.
Su validez depende esencialmente de que cumpla con el mandato legislativo. A.P.I.A. U., Inc. v. S. de Hacienda, 100 D.P.R. 173, 177 (1971); Las Monjas Racing Corp. v. Com. Hípica, 67 D.P.R. 45, 55 (1947). En ausencia de una disposición estatutaria que autorice expresamente al Administrador a imponer un requisito de sesenta por ciento (60%) o más en las funciones fisiológicas de incapacidad parcial permanente para ser acreedores a la consideración del Co-mité, la See. 3.2 es ilegal.
En estas circunstancias, la Comisión Industrial actuó *881correctamente al revocar la resolución recurrida y procede que confirmemos este dictamen sin tener que recurrir a distinciones reglamentarias que no son aplicables al caso de autos.